DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The Applicant’s arguments with respect to claims #10, 12-15, 18, and 21-33 in the reply filed on July 26, 2021 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.  Furthermore, previously withdrawn claim 19 which requires all the limitations of allowable claim 10 has been rejoined by the Examiner.

IDS
 	The IDS document(s) filed on July 16, 2021 has been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.

Rejoinder
 	Claims 10, 12-15, 18, and 21-33 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(A), claim 19 directed to nonelected species and which require all the limitations of allowable claim 10, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the species restriction requirement as set forth in the Office action mailed on March 9, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
 	Claims #10-15, 18, 19, and 21-33 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “wherein the bottom electrode overlaps a capacitor electrode” (claim 10); “wherein the second top electrode overlaps the switch element” (claim 21); and “wherein the insulation layer directly contacts the first top electrode and a semiconductor pattern layer of the switch element” (claim 23).
		As to claims 10, 21, and 23, Yu et al. (U.S. Patent Publication No. 2016/0232397 A1), hereafter “Yu”, is the closest prior art.  
		As to claim 10, Yu does not teach a capacitor electrode.  As to claim 21, Yu does not teach the second top electrode overlaps the switch element.  As to claim 23, Yu teaches the insulation layer directly contacts the first top electrode but does not teach the insulation layer directly contacts the semiconductor pattern layer 152 of the switch element.
		No other prior art was found.  


Prior Art Not Relied Upon
 	The following prior art was not relied upon but is made of record:
Liao et al. (U.S. Patent Publication No. 2017/0124373 A1)

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 



/SUBERR L CHI/Primary Examiner, Art Unit 2829